Exhibit 3.1 CERTIFICATE OF INCORPORATION FIRST: The name of this corporation shall be PRINCIPAL SOLAR, INC SECOND:Its registered office in the State of Delaware is to be located at 2711 Centerville Road, Suite 400, Wilmington, County of New Castle, Delaware,19808. The name of its registered agent at such address is The Company Corporation. THIRD: The purpose or purposes of the corporation shall be: To engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of Delaware. FOURTH: the total number of shares of stock which this corporation is authorized to issue is: Three Hundred Million (300,000,000) shares of common stock with a par value of $0.01 (the “Common Stock
